Citation Nr: 0004668	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945; he died on October [redacted], 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran served on active duty from November 1942 to 
October 1945; he died on October [redacted], 1995.

2.  The veteran became nicotine dependent while on active 
duty.

3.  Tobacco use related to nicotine dependence acquired in 
the service materially or substantially contributed to the 
development of atherosclerosis, the cause of the veteran's 
death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the appellant is required to comply with the 
duty to assist her mandated by 38 U.S.C.A. § 5107(a).  

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.  

VA's General Counsel has held that:  A determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel, 
based on accepted medical principles relating to the 
condition. VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and, therefore, is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends on whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  These are questions which must be answered 
by adjudicative personnel applying established medical 
principles to the facts or particular claims.  VAOPGCPREC 19-
97, 62 Fed. Reg. 37954 (1997).  

Public Law No. 105-206 prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus does not apply to the instant 
appeal.

The veteran's death certificate listed the immediate cause of 
death as atherosclerosis of unknown time of onset due or as a 
consequence of insulin-dependent diabetes.  

The veteran's surviving spouse has alleged that:  The veteran 
started to smoke cigarettes in service in 1943 or 1944; he 
became "addicted" to tobacco during service; and he continued 
to smoke until 1991, when he quit, on the advice of a 
physician.  The appellant and the veteran were married in 
September 1942, prior to the veteran's entrance upon active 
duty, and the Board finds that she was in a position to know 
whether the veteran engaged in smoking prior to service.  

The veteran's family doctor has offered an opinion that it 
was likely that the veteran's nicotine addiction and 
dependency began during his active service and that "his 
continued smoking for many years...contributed greatly to his 
overall health process at the time of his death."  

Both the appellant, the veteran's wife of many years, and his 
personal physician aver that he was nicotine dependent in 
postservice years and that he acquired nicotine dependence 
during World War II service.  There is no evidence of record 
to the contrary.  The Board finds that the evidence on the 
question of whether the veteran became nicotine dependent 
during active service is in relative equipoise and, resolving 
the doubt on the issue in the appellant's favor, the Board 
finds that the veteran did become nicotine dependent on 
active duty.  

The Board referred the veteran's claims file to a specialist 
in cardiology for an opinion on the question of whether it is 
at least as likely as not that a history of cigarette smoking 
from the 1940s to 1991 substantially or materially 
contributed to the development of atherosclerosis, the 
veteran's immediate cause of death.  The cardiologist stated 
an opinion that long-term cigarette smoking, alleged to have 
started during military service, was almost certainly a 
factor which contributed toward the development of both 
atherosclerotic coronary artery disease and peripheral 
arterial disease.  The Board accepts the cardiologist's 
opinion and finds that tobacco use related to nicotine 
dependence acquired in service materially or substantially 
contributed to the cause of the veteran's death.  Service 
connection for the cause of the veteran's death is thus 
established.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  The appeal is granted to this 
extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

